The State of




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                         January 14, 2015

                                       No. 04-15-00015-CR

                                    Robert Alan QUEEMAN,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 63rd Judicial District Court, Kinney County, Texas
                                   Trial Court No. 2063-CR
                      The Honorable Enrique Fernandez, Judge Presiding

                                         ORDER
        The clerk’s record is due to be filed in this appeal by February 9, 2015. On January 12,
2015, the trial court clerk filed a motion requesting permission to file a paper copy of the clerk’s
record because Kinney County does not have the resources to file the record electronically. The
trial court clerk also requested an extension of time to file the record. The motion is GRANTED.
The trial court clerk may file a paper copy of the clerk’s record, and the clerk’s record must be
filed no later than February 23, 2015.


                                                      _________________________________
                                                      Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of January, 2015.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court